Title: From George Washington to Brigadier General Jedediah Huntington, 24 March 1779
From: Washington, George
To: Huntington, Jedediah


dear sir.
Head quarters [Middlebrook] March the 24th 1779
A few days ago I received Your favor of the 10th Instant. It gives me much concern that there have been so many difficulties, respecting the Cloathing of the Connecticut Troops—and that they still exist in some degree. I heartily wish they had obtained their supplies through the ordinary channel, which would have been the case, if there had not been the most pressing applications to prevent it—or at least to establish another fund for the occasion; and as it was not done in the first instance, that the expedients mentioned in my Letter of the 19th of Novr—repeated by Colo. Sherman on the 14th of January had been adopted and carried into execution. At this time I cannot think myself authorised to grant an Order for Cloathing for more of Your Brigade than Colo. Swifts Regiment, which you will find inclosed for 188 Coats—243 Waistcoats and 123 pair of Breeches to be procured if you judge them really essential. Their situation, from your Return, differs from the rest—and seems to justify a discrimination in their behalf—not liable to objection, as their draft for that quantity was in February 1778. It has been otherwise with the rest; and were they now to be permitted to return the Cloaths they have had in use through the fall and Winter—and which they received by the choice and at the particular instance of some of their Officers, and to obtain New ones, it would lead to extensive consequences and produce, at least, great discontents and murmuring—not to say public injury—matters, which I am sure, you wish to avoid. I am Dr sir with great regard & esteem Yr Most Obed. servant
Go: Washington
